Citation Nr: 1704538	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to September 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In October 2016, the Veteran was afforded a Board videoconference hearing the undersigned.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Board notes that the separately appealed issues pertaining to the right shoulder, right finger, right eye, left eye and heart will be decided in a separate Board decision.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated that his dizziness began during service and also stated that it began immediately following discharge from service and continued since.  During service, the Veteran stated that he was treated for an injury to the head.  Service treatment records show that he was treated in April 1953 for a laceration on the right eyebrow and cheek that required sutures.  Following service, the Veteran has been treated for dizziness.  During the May 1996 VA examination, the examiner found that the Veteran's dizziness seemed to be a semicircular canal abnormality.  During VA treatment in April 2010, the Veteran was diagnosed as having dizziness with Meniere's disease.  He has been taking medication for Meniere's disease, which he stated helps with his symptoms.  The Veteran has also had ear infections and was diagnosed in August 1996 with chronic otitis, chronic rhinopharyngitis and chronic recurrent vertigo.  The Veteran has not yet been afforded a VA examination with an opinion in connection with this claimed disability on appeal.  The evidence is unclear as to the cause of his vertigo.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine whether any current disability associated with vertigo is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the vertigo disability claim by an appropriate medical professional.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should provide an opinion as to whether any disability manifested by dizziness, including vertigo, at least as likely as not (50 percent probability or better) had its onset during, or is otherwise related to, the Veteran's active service, including the April 1953 injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate this issue that is on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

